 


114 HR 1914 IH: No More Tolls for Roads Act of 2015
U.S. House of Representatives
2015-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1914 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2015 
Mr. Sam Johnson of Texas introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To terminate certain toll authorities, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the No More Tolls for Roads Act of 2015. 2.Termination of certain toll authoritiesNotwithstanding any other provision of law, on and after January 1, 2016— 
(1)Federal participation in an activity that results in the construction of a new toll facility, or the conversion of a toll-free facility to a toll facility, under section 129(a) of title 23, United States Code, is prohibited; (2)a toll may not be charged pursuant to section 166 of title 23, United States Code, with respect to any facility, or segment thereof, if the toll was not established with respect to that facility or segment before January 1, 2016; and 
(3)the Secretary of Transportation may not, under any pilot or demonstration program, carry out an activity that results in the establishment of a toll with respect to a highway, or segment thereof, if the toll was not established with respect to that highway or segment before January 1, 2016.  